  Case 1:21-cv-00256-PLM-PJG ECF No. 4, PageID.93 Filed 03/31/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION
                                     ______

CAMERON WILLIAM NOEL,

                    Petitioner,                   Case No. 1:21-cv-256

v.                                                Honorable Paul L. Maloney

ROBERT VASHAW,

                    Respondent.
____________________________/

                                          ORDER

             In accordance with the opinion entered this day:

             IT IS ORDERED that a certificate of appealability is DENIED.



Dated:   March 31, 2021                           /s/ Paul L. Maloney
                                                   Paul L. Maloney
                                                   United States District Judge
